Citation Nr: 0729699	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-18 075	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to service-connected right foot 
disability. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1976 to August 1979 
with subsequent service in the National Guard.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision which denied 
service connection for low back and right foot disabilities.  
In September 2003, the veteran appeared at a hearing at the 
RO before the undersigned.  Then in July 2005, the Board 
remanded for further development.  Subsequently, in an April 
2007 rating decision, the RO granted service connection for a 
right foot disability.  As this represents a full grant of 
the benefit sought, the issue of service connection for a 
right foot disability is no longer before the Board.  


FINDINGS OF FACT

1.  A chronic low back disability is not shown during service 
or within one year afterwards and no other nexus between a 
current low back disability and service is shown.  

2.  The currently-shown low back disability is not shown to 
be causally or etiologically related to the veteran's 
service-connected right foot disability. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1112, 113, 
1131 (West 2002); 38 C.F.R. § 3.6, 3.303, 3.307, 3.309 (2006)

2.  A low back disability was not proximately due to or the 
result of service-connected right foot disability.  38 C.F.R. 
§ 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002, August 
2005, November 2005, and October 2006.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  The Board's July 2005 
remand instructions included obtaining records from Clark 
Holder Clinic and in a notice dated in May 2006, the clinic 
indicated that the veteran was not a patient there.  
Additional efforts to obtain those records would be futile, 
and as such, the Board finds that VA has fulfilled its duty 
to assist in obtaining such records.  Neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

The veteran essentially asserts that his low back disability 
had its origin during his period of active service or in the 
alternative is the result of an altered gait caused by his 
right foot disability. 

After his active duty (AD), the veteran apparently had some 
National Guard service.  Active duty for training (ADT) 
includes full-time duty performed by Reserve or National 
Guard members for training purposes.  See 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Annual training is an example 
of active duty for training, while weekend drills are 
inactive duty training (IADT).  Service connection is 
available for any period of ADT or IADT during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.  The United States Court of Appeals 
for Veterans Claims has re-affirmed that service connection 
is available for injuries, and not diseases, sustained on 
inactive duty for training.  See Brooks v. Brown, 5 Vet. App. 
484 (1993).

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   However, this presumption does not apply in 
this case as discussed below.  

The veteran has a current back disorder as indicated by an 
October 2006 VA examination report noting a diagnosis of disc 
herniation at L5-S1 with evidence of spinal stenosis at 
multiple levels, particularly L4 and L5, and L3 and L4 with 
mild stenosis at L2-L3.  

Service medical records show that during active service in 
January 1978, the veteran complained of back pain.  A 
physical examination of the veteran's back conducted at the 
time demonstrated good range of motion.  It was recommended 
that the veteran undergo ice massages, participate in 
Williams flexion exercises, use  medication, and perform 
light duty.  

The report of an annual medical examination conducted in 
January 1982 in connection with the veteran's National Guard 
service shows that the veteran's spine was deemed to have 
been normal upon examination.  The medical history portion of 
this examination report, which was completed by the veteran 
himself, shows that he reported experiencing no recurrent 
back pain.  

During annual training in June 1991 for the National Guard, 
the veteran was noted to have pulled a muscle in his right 
lower area of the back.  He complained of mild to severe pain 
in the right lower back.  He indicated sudden onset of severe 
pain while unloading a truck three days earlier.  The veteran 
reported that pain increased with coughing, sneezing, 
bending, or walking.  The pain was described as constant and 
non-radiating.  Objective findings included tenderness over 
the right lower back and buttocks area, no spinal tenderness, 
pain with bending to touch knees, and heel toe walking 
without pain.  The assessment was low back strain.  He was 
prescribed medication and a profile of no heaving lifting 
over 40 pounds and no physical therapy for 5 days.  The 
Statement of Medical Examination and Duty Status report dated 
the same day noted that the veteran was a member of a 
Howitzer crew which required him to lift during emplacement, 
firing, and displacement.    

The report of an annual medical examination conducted in 
February 1992 in connection with the veteran's National Guard 
service shows that the veteran's spine was again deemed to 
have been normal upon examination.  The medical history 
portion of this examination report, which was completed by 
the veteran himself, shows that he reported experiencing no 
recurrent back pain.  

The next finding of a low back disability was an August 1994 
VA medical record noting the veteran's report of a history of 
low back pain for five months.  A computed tomography scan of 
the lumbar spine at that time noted minimal annular bulges 
and degenerative spur at the superior right sacroiliac joint.  
The record contains numerous notations of back complaint.  
Notably, a May 1995 record showed the veteran's complaint of 
low back pain and his job required a lot of lifting.   

Pursuant to the Board's July 2005 remand, a January 2007 VA 
examination was conducted in conjunction with review of the 
claims folder.  The examiner opined that the veteran's 
degenerative disc disease of the lumbar spine was less likely 
as not caused by or the result of the veteran's service.  In 
reaching his conclusion, the examiner cited to the veteran's 
single visit for low back pain in the 1970's and in 1991.  He 
pointed out that while chronic low back was reported in the 
1990's, the onset of pain was never clearly stated.  
Additionally, the examiner stated the it was unlikely the 
amount of degenerative disc disease the veteran currently has 
would have resulted from a single complaint of back pain in 
the 1970's or 1991.  

Based on the evidence, the Board finds that service 
connection for a low back disability is not warranted.  While 
the veteran complained of back pain once in 1978 during 
active service, the examination report at service discharge 
in July 1979 showed a normal spine/musculoskeletal 
evaluation.  The next documented complaint of back pain was 
not until 1991 during annual training.  However, the VA 
examiner specifically opined that the current disability was 
not caused by this episode.  Thus service connection for that 
incident is not warranted as no current disability is shown 
to have resulted from that injury.  See 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.  In any case, the next documented 
complaint of a low back disability was not until August 1994.  
The veteran's own reports of having no back pain in 1982 and 
1992 weighs against his claim as well.  

Also, in view of the lengthy period without evidence of 
treatment after service, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent medical evidence which 
provides a nexus between service and the veteran's current 
disability.  In fact, the January 2007 VA examiner noted that 
it was less likely that the veteran's current disability was 
caused by his military service.  Accordingly, the Board finds 
that any low back disability in 1979 (and 1991) was acute and 
transitory and resolved with treatment without residuals.    

The veteran also asserts that his back disability is caused 
by his right foot disability.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It has already been established that the veteran has a 
current back disability and is service-connected for calluses 
of the right foot.  The issue is, therefore, whether the 
veteran's current back disability was either caused or 
aggravated by his service-connected right foot disability.  
To that end, a January 2007 examination report addressed this 
issue.  Upon review of the claims folder, a VA examiner noted 
that a biomechanical abnormality of the foot would affect the 
back but that that the back pain could have also developed on 
its own.  However, the Board finds that this opinion is too 
speculative to warrant service connection on a secondary 
basis.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Accordingly, 
service connection for a low back disability secondary to the 
service-connected right foot disability is not warranted.

The veteran has attributed his back disability to service 
and/or as secondary to his service-connected right foot 
disability; however, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

As the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability, both 
on a direct and secondary basis, the "benefit of the doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability, including as 
secondary to service-connected right foot disability is 
denied. 





____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


